Citation Nr: 1032462	
Decision Date: 08/30/10    Archive Date: 09/08/10

DOCKET NO.  06-33 378	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona


THE ISSUE

Whether the character of the appellant's military service 
constitutes a bar to VA benefits.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel



INTRODUCTION

The appellant served on active duty in the U.S. Marine Corps from 
February 12, 1974 to September 24, 1975.  His DD Form 214 from 
this period reflects that the character of his service was under 
conditions other than honorable.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from an October 2005 decision by the RO in Phoenix, 
Arizona.

The Board notes that the appellant's initial claim for 
eligibility for VA benefits was previously denied in a February 
1976 RO decision letter.  As will be discussed in detail herein, 
regardless of the determination reached by the RO, the 
preliminary question of whether a previously denied claim should 
be reopened is a jurisdictional matter that must be addressed 
before the Board may consider the underlying claim on its merits.  
See Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996); Jackson v. 
Principi, 265 F. 3d 1366 (Fed. Cir. 2001).  


FINDINGS OF FACT

1.  In a January 1976 administrative decision, the St. Petersburg 
RO determined that the appellant's period of service was 
terminated by a discharge issued under dishonorable conditions 
that bars the payment of VA benefits; the appellant was notified 
of this decision in February 1976 but did not appeal the 
decision.

2.  The evidence received since the January 1976 RO 
administrative decision includes additional service personnel 
records.

3.  A September 2006 Administrative Decision issued by the 
Phoenix, Arizona RO held that payment of benefits to the 
appellant was precluded due to the existence of a "statutory 
bar," citing 38 C.F.R. § 3.12(d)(4).

4.  The appellant received a discharge under other than honorable 
conditions for willful and persistent misconduct that did not 
consist of minor offenses.


5.  The appellant was not insane at the time of commission of the 
offenses for which he received a discharge under other than 
honorable conditions.


CONCLUSIONS OF LAW

1.  Additional service personnel records were received since the 
final January 1976 RO administrative decision that determined 
that the appellant's character of discharge was a bar to VA 
benefits, and the claim may be reconsidered.  38 U.S.C.A. §§ 
5108, 7105 (West 2002); 38 C.F.R. §§ 3.156(c), 20.302, 20.1103 
(2009).

2.  The character of the appellant's discharge from military 
service is a bar to the award of VA benefits.  38 U.S.C.A. § 5303 
(West 2002); 38 C.F.R. §§ 3.1(d), 3.12 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In January 1976, the St. Petersburg RO issued an administrative 
decision determining that the character of the appellant's 
discharge from military service was under dishonorable 
conditions.  The RO concluded that he was not entitled to any VA 
benefits based on his period of service.  The appellant did not 
appeal this decision, and it is considered final.  A rating 
decision becomes final and is not subject to revision on the same 
factual basis unless a notice of disagreement and substantive 
appeal are filed within the applicable time limits.  38 U.S.C.A. 
§ 7105; 38 C.F.R. §§ 20.302, 20.1103.  

If a claim has been previously denied and that decision became 
final, the claim can be reopened and considered only if new and 
material evidence is presented with respect to that claim.  38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156.  The new and material 
evidence requirement set forth in 38 U.S.C.A. § 5108 applies to 
the reopening of claims that were disallowed for any reason, 
including character of discharge.  See D'Amico v. West, 209 F.3d 
1322, 1327 (Fed. Cir. 2000).


However, significantly in this case, 38 C.F.R. § 3.156(c) 
provides that "if VA receives or associates with the claims file 
relevant official service department records that existed and had 
not been associated with the claims file when VA first decided 
the claim, VA will reconsider the claim."  Such is the case here.  
The record reflects that additional service department records, 
in the form of service personnel records, were associated with 
the appellant's claims folder in September 2005.  Accordingly, 
the Board will reconsider the appellant's claim alleging that the 
character of his service is not a bar to VA benefits, on a de 
novo basis.

Notice and Assistance

Upon receipt of a complete or substantially complete application 
for benefits and prior to an initial unfavorable decision on a 
claim by an agency of original jurisdiction, VA is required to 
notify the appellant of the information and evidence not of 
record that is necessary to substantiate the claim.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 
Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  
The notice should also address the rating criteria or effective 
date provisions that are pertinent to the appellant's claim.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Concerning a decision on the merits of the issue of whether the 
character of the appellant's discharge constitutes a bar to VA 
benefits, the RO provided the appellant with pre-adjudication 
notice by a letter dated in August 2005.  Although the notice 
provided did not address either the rating criteria or effective 
date provisions that are pertinent to the appellant's claim, such 
error was harmless given that eligibility for VA benefits is 
being denied, and hence no rating or effective date will be 
assigned with respect to the claimed condition.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

VA has obtained service personnel records, assisted the appellant 
in obtaining evidence, and received written argument from the 
appellant.  All known and available records relevant to the 
issues on appeal have been obtained and associated with the 
appellant's claims file; and the appellant has not contended 
otherwise.  


VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a decision on 
the claim at this time.

Eligibility for VA Benefits

The Board has considered whether adjudicating the eligibility 
claim on the merits at this time would prejudice the appellant.  
In this case, the appellant has been provided with pertinent laws 
and regulations regarding the character of his discharge.  He has 
been given the opportunity to review the evidence of record and 
submit arguments in support of his claim.  His arguments have 
focused squarely on the issues of the character of his discharge 
and service connection, not whether new and material evidence has 
been submitted.  Moreover, the RO has considered his claim on the 
merits.  Therefore, the Board can proceed with this claim without 
prejudice to the appellant.  See Sutton v. Brown, 9 Vet. App. 553 
(1996); Bernard v. Brown, 4 Vet. App. 384 (1993).

The term "veteran" means a person who served in the active 
military, naval, or air service, and who was discharged or 
released there from under conditions other than dishonorable.  38 
U.S.C.A. § 101(2); 38 C.F.R. § 3.1(d).  A discharge or release 
from active service under conditions other than dishonorable is a 
prerequisite to entitlement to VA pension or compensation 
benefits.  38 U.S.C.A. § 101(18); 38 C.F.R. § 3.12(a).

The designation of the discharge as honorable by the service 
department is binding on VA as to character of discharge.  38 
C.F.R. § 3.12(a).  

There are two types of character of discharge bars to 
establishing eligibility for VA benefits:  statutory bars found 
at 38 U.S.C.A. § 5303(a) and 38 C.F.R. § 3.12(c); and regulatory 
bars listed in 38 C.F.R. § 3.12(d).  A regulatory bar is 
applicable in this case, as discussed below.

38 C.F.R. § 3.12(d) provides that a discharge or release because 
of one of the following offenses is considered to have been 
issued under dishonorable conditions:  acceptance of undesirable 
discharge in lieu of trial by general court- martial; mutiny or 
spying; offense involving moral turpitude (this includes, 
generally, conviction of a felony); willful and persistent 
misconduct; and homosexual acts involving aggravating 
circumstances and other factors affecting the performance of 
duty.  A discharge or release because of willful and persistent 
misconduct will be considered to have been issued under 
dishonorable conditions. Willful and persistent misconduct 
includes a discharge under other than honorable conditions, if it 
is determined that it was issued because of willful and 
persistent misconduct.  38 C.F.R. § 3.12(d).

Such a discharge is a bar to the payment of VA benefits unless it 
is found that the service member was insane at the time of the 
commission of the offense causing such discharge or release, 
unless otherwise specified.  38 U.S.C.A. § 5303(b); 38 C.F.R. § 
3.12(b).  Discharge for a minor offense will not be considered 
willful and persistent misconduct if service was otherwise 
honest, faithful and meritorious.  38 C.F.R. § 3.12(d)(4).  
However, "offenses that would interfere with the appellant's 
military duty, indeed preclude their performance ... are not 
minor."  Stringham v. Brown, 8 Vet. App. 445, 448 (1995); see 
also Cropper v. Brown, 6 Vet. App. 450, 452-453 (1994).

A January 1975 service treatment record reflects that the 
appellant said he wanted a discharge; it was noted that he was 
disenchanted with the U.S. Marine Corps.  A February 1975 
psychiatry consult reflects that the appellant said he wanted a 
discharge from the Marine Corps because "I'm sick and tired of 
the Marine Corps."

Service personnel records reflect that in May 1975, the appellant 
was convicted by court martial of behaving disrespectfully toward 
his superior commissioned officer by speaking contemptuously to 
him, and fined $150 per month for three months, and hard labor 
for two months.

An August 18, 1975 charge sheet reflects that the appellant was 
absent from his unit without leave (AWOL) from 5:31 a.m. until 
10:30 a.m. on July 17, 1975, from 5:31 a.m. until 9:30 a.m. on 
July 18, 1975, from 12:01 a.m. on July 23, 1975 until 10:44 p.m. 
on July 24, 1975, and from 12:01 a.m. on July 31, 1975 until 
11:00 p.m. August 5, 1975.  It was also noted that the appellant 
failed to obey a lawful order to work on a unit diary on July 17, 
1975.

An August 19, 1975 memorandum signed by the appellant reflects 
that he understood that pursuant to current regulations, his 
conduct rendered him triable by court martial for offenses 
punishable by a punitive discharge, and understood that he could 
request a discharge for the good of the service and might receive 
an undesirable discharge under other than honorable conditions 
without administrative board action.

An August 20, 1975 letter from the appellant's defense counsel 
reflects that the appellant was facing trial by special court 
martial for various unauthorized absences and an order violation.  
It was noted that in discussing the offenses and his options as a 
result of the offenses, the appellant requested a discharge, and 
said he understood the type of discharge he had requested.  The 
defense counsel noted that the appellant's present attitude was 
exhibited by his desire to get out and avoid further service.  He 
had a prior office hour and a prior special court martial.  

An August 25, 1975 memorandum from a staff judge advocate 
reflects that the appellant had requested an undesirable 
discharge to escape trial by special court martial for five 
violations of the Uniform Code of Military Justice, involving 
four offenses of unauthorized absence for a period of about ten 
days, and one offense of disobedience of a lawful order from his 
superior noncommissioned officer.  The appellant's request was 
approved and an undesirable discharge was directed.

The appellant's DD Form 214 reflects that he was discharged from 
service in September 1975, and the character of his service was 
under conditions other than honorable.

In September 2006, the Phoenix RO issued an administrative 
decision determining that the character of the appellant's 
discharge from military service was under other than honorable 
conditions, and that the character of his discharge was a bar to 
VA benefits under 38 C.F.R. § 3.12(d)(4).

By a statement dated in January 2006, the appellant essentially 
asserted that his service personnel records had been altered by 
his commanding officer, and were incorrect.  He said that during 
service, he had problems at work with a lieutenant who was very 
aggressive toward him and created problems for him, including his 
court martial.  The Board finds that his assertions as to the 
fabrication of his personnel records by a commanding officer are 
incredible, particularly in light of the appellant's 
contemporaneous statements made while seeking medical care in 
service, to the effect that he was sick and tired of the Marine 
Corps and wanted to be discharged.

After a review of the evidence on file, the Board finds that the 
appellant meets the criterion of discharge because of willful and 
persistent misconduct, which is considered to have been issued 
under dishonorable conditions.  38 C.F.R. § 3.12(d).  He was on 
unauthorized absence on four separate occasions, which is both 
willful and persistent.  Moreover, unauthorized absence is the 
type of offense that would interfere with and preclude the 
performance of an appellant's military duties and thus can not 
constitute a minor offense under 38 C.F.R. § 3.12(d)(4).  See 
Cropper, supra.

The evidence does not reflect, and the appellant does not contend 
that he was insane at the time of commission of the offenses for 
which he received a discharge under other than honorable 
conditions, and thus 38 C.F.R. § 3.12(b) is inapplicable.  In 
this regard, the Board notes that service treatment records are 
negative for a diagnosis of a psychiatric disorder, and his 
psychiatric system was clinically normal on separation 
examination in September 1975.

The Board concludes that a bar to the payment of VA disability 
compensation benefits, based on a discharge issued under 
dishonorable conditions, is warranted.  Generally, VA is bound by 
a finding of the service department of an honorable discharge but 
must evaluate an other than honorable discharge using the 
criteria of 38 C.F.R. § 3.12.  The Board acknowledges the 
appellant's statements and testimony regarding the circumstances 
of his service.

The weight of the credible and probative evidence demonstrates 
that the appellant's discharge was the result of willful and 
persistent misconduct, was issued under dishonorable conditions, 
and remains a bar to payment of VA disability compensation under 
38 C.F.R. § 3.12(d)(4).  As the preponderance of the evidence is 
against this claim, the "benefit of the doubt" rule is not for 
application, and the Board must deny the claim.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

ORDER

The character of the appellant's discharge for the period of 
active service from February 12, 1974 to September 24, 1975 is a 
bar to his receipt of VA benefits; the appeal is denied.




____________________________________________
M. E. LARKIN 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


